Citation Nr: 0619283	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from February 1945 to 
May 1946 and from October 1950 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a TDIU and argues that his service-
connected residuals of a gastrectomy and vagotomy with 
schistosomiasis prevent him from obtaining and maintaining 
substantially gainful employment.

Under the applicable criteria, a TDIU may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2005).

The veteran's service-connected gastrointestinal disability 
is currently evaluated as 60 percent disabling.  Thus, the 
minimum percentage requirements for a TDIU under 38 C.F.R. § 
4.16(a) are met.  The remaining question, then, is whether 
the veteran's service-connected disability renders him 
unemployable, without regard to age or non-service-connected 
disorders.

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by non-
service- connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2005); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In December 2001, a VA gastroenterologist reviewed the 
veteran's medical records and opined that his service-
connected disability did not produce marked interference with 
employability.

In February 2004, a VA physician examined the veteran and 
opined that his service-connected post operative stomach 
injury prevented the "veteran moderately to sustain a 
gainful occupation".  The VA examiner further opined that 
"[t]aking into consideration, all his multiple non service 
connected medical conditions together, and veteran's age, his 
is not able to sustain a gainful employment."  In light of 
the statutory guidance set forth above, that precludes 
consideration of age or the impairment caused by non-service- 
connected disabilities, the Board is of the opinion that 
further VA examination is warranted to clarify if the veteran 
is unable to obtain and maintain substantially gainful 
employment due to his service-connected disability.

Further, there appear to be relevant recent treatment records 
not currently associated with the claims file.  Medical 
records from the VA medical center (VAMC) in Washington, D.C, 
dated from September 1998 to December 2001 and in June 2003, 
are in the claims files, as are records dated from April to 
June 2001 and in January 2004 from the VAMC in Puerto Rico.  
However, according to a June 2001 record, the veteran was 
followed by multiple physicians at the Washington and Caguas 
VA medical facilities.  As well, the veteran provided the one 
page of the June 2003 record indicating that he underwent 
surgical placement of a cardiac defibrillator.  However, the 
complete record of that treatment is not in the claims file.  
In fact, the February 2004 VA examiner reported that the 
veteran's claims file was unavailable and the last available 
primary note was dated in December 2002, although that record 
is also not in the claims file.  There is no indication that 
the RO requested these recent VA medical records.  This needs 
to be done prior to final consideration of the veteran's 
claim.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Here, the record reflects 
that additional VA medical evidence is available that is not 
before the Board at this time. 

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for a TDIU, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that informs him that a disability 
rating and an effective date for the 
award of benefits will be assigned if a 
TDIU is awarded, and also includes an 
explanation as to the type of evidence 
that is needed to establish both a 
disability rating and an effective 
date.

2.	The RO should obtain all medical 
records associated with the veteran's 
treatment for any disorders at the VA 
medical facilities in Caguas, Puerto 
Rico, and Washington, D.C., for the 
period from December 2001 to the 
present. 

3.	The RO should schedule the veteran for 
a VA examination to determine the 
current severity of his service-
connected residuals of a gastrectomy 
and vagotomy with schistosomiasis.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  Based upon a 
review of the veteran's medical records 
and examination findings:

a.	the examiner is requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., to at least a 50-50 degree 
of probability) that the service-
connected residuals of gastrectomy 
and vagotomy with schistosmiasis 
disability precludes the veteran 
from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 50-
50 probability).  Age is not to be 
considered a factor in rendering 
this opinion.  

b.	A complete rationale should be 
provided for all opinions 
rendered.  The examination report 
should indicate if the examiner 
reviewed the veteran's medical 
records.

4.	Thereafter, the RO should readjudicate 
the appellant's claim for a TDIU.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the September 2004 SOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


